 Case 2:17-cr-00325-RFB-VCF Document 243 Filed 06/08/20 Page 1 of 1




 1                       UNITED STATES DISTRICT COURT
                              DISTRICT OF NEVADA
 2
     UNITED STATES OF AMERICA,     )
 3                                 )       Case No. 2:17-cr-00325-RFB-VCF
                  Plaintiff,       )
 4         vs.                     )       ORDER TEMPORARILY UNSEALING
                                   )       TRANSCRIPT
 5 URIAH ZAMIR CRAIN,              )
   ________________________________
                  Defendant.       )
 6

 7            Upon the request of James F. Halley, Esq., and good

 8 cause appearing:

 9            IT IS HEREBY ORDERED the following transcripts which

10 contains a sealed portion shall be unsealed in order to permit

11 the Court Reporter to prepare transcript of the following

12 hearing and sealed portion: 10/26/17, ECF 58, Status Conference,

13 and 6/27/18, ECF 152, Status Conference.

14            IT IS FURTHER ORDERED that the Court Reporter shall

15 transcribe the sealed portion of the hearing identified herein

16 and provide a copy of the sealed portion to James F. Halley,

17 Esq.

18            IT IS FURTHER ORDERED that the transcript portion

19 identified herein shall remain under seal on the public record

20 until further order of this Court, or the Ninth Circuit Court of

21 Appeals.

22            DATED this 8th day of June, 2020.

23                                     _____________________________
                                       RICHARD F. BOULWARE, II
24                                     United States District Judge
25
